DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 2, 6, 16, 17, 19, 20, the cancellation of claims 13 and 14, and the addition of claims 21 and 22.
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.
With respect to the previous 112b rejection of the term “oxide lens” the Applicant has argued the submitted specification amendment clarifies the use of the term “oxide lens” to a lens formed with oxide in the final product.
The Examiner does not agree. As outlined below, it is unclear that the originally filed disclosure has clear support for forming the lens of figs.7e-f using oxide as the reference to the “alternative approach to that shown in figs7b-7d” in [0073] made clear that the step of forming the oxide (fig.7b) was being omitted.
With respect to the 112b, the Applicant has further argued there is no inconsistency with the understood definition of an oxide lens within the specification (specifically [0023, 49, 72, 73]).
The Examiner does not agree that clarity exists on this point. [0073] states “the oxidized region formed in the second step is etched away” which appears to be teaching no oxide remains in the embodiment of figs.7a-7d. Although the Applicant’s representative in the interview of 01/20/2022 stated this phrase is not the same as “ALL OF the oxidized region formed in the second step is etched away” the specification simply does not provide that level of clarity and a reasonable reading of [0073] would lead one to understand that no oxide remains. Further [0073] also teaches “Alternative to oxidation and etching described above, the high and low aluminum content layers as illustrated in FIG. 7A may be laterally wet etched with a selective etch (e.g., HCl:H20), which would etch the high aluminum content layer faster than the low aluminum content layer and also form a cavity with a sloped profile as illustrated in FIG. 7C.”. This is further evidence that the originally filed disclosure envisioned forming “oxide lenses” without oxide remaining in the final product.
There are at least 3 separate instances where the originally filed disclosure appears to have a lens with no oxide in the final product:
1. [0073] FIG. 7C illustrates a third step in which the oxidized region formed in the second step is etched away.
2. [0073] Alternative to oxidation and etching described above, the high and low aluminum content layers as illustrated in FIG. 7A may be laterally wet etched with a selective etch (e.g., HCl:H20), which would etch the high aluminum content layer faster than the low aluminum content layer and also form a cavity with a sloped profile as illustrated in FIG. 7C.
3. [0079] An alternative approach to that shown in FIGS. 7B-7D is to etch away a sloped cavity across an entire face of VCSEL 100 so that an upper layer (e.g., the second ultra-low aluminum content layer as shown in FIG. 7A) floats away.
The Examiner is therefore not persuaded by the currently filed arguments that the definition of the “oxide lens” term used is consistent with the understood definition of a lens containing oxide in the final product. 

The Applicant has argued the newly amended language of claims 1, 16 and 20 differentiates from the art of record.
spirit of the amendment (reflecting figure 4) no exact language was agreed upon. The art of Lear continues to read on this new language as outlined in the annotated figure included below.

In order to advance prosecution, the Examiner is providing two art rejections, 1 in view of Lear and 1 in view of newly applied art more closely directed to the spirit of the context of the amendment discussed in the interview.
Specification
The amendment filed 01/26/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment to [0076] which changes the figure numbers from “7B-7D” to “7C-7D” effectively changes the scope of the “alternative approach” of figs.7E-7F outlined at [0076] from a lens device created without oxide layers to a lens device possibly created with oxide layers. It is unclear from the originally filed disclosure that this embodiment is intended to be formed with oxide remaining in the final product.
The Examiner points to [0073] which states “the oxidized region formed in the second step is etched away” which appears to be teaching no oxide remains in the embodiment of figs.7a-7d. Further [0073] also teaches “Alternative to oxidation and etching described above, the high and low aluminum content layers as illustrated in FIG. 7A may be laterally wet etched with a selective etch (e.g., HCl:H20), which would etch the high aluminum content layer faster than the low aluminum content layer and also form a cavity with a sloped profile as illustrated in FIG. 7C.”. This is further evidence that the originally filed disclosure envisioned forming “oxide lenses” without oxide remaining in the final product.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, 16, 20 and 22 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 16 and 20 have been amended to state “…about a center of an optical aperture of the oxide lens…”. Figure 4, to which the currently amended language is directed, does not have an aperture formed by the oxide layers in lens #106 as the oxide layers within the lens are only on a single side and do not themselves form a proper aperture. The Examiner is of the understanding that the language should more correctly read “…about a center of an optical aperture of the oxidation layer…” as was outlined in previous claim 14. The claims therefore include new matter which was not clearly in possession by the Applicant at the time of filing.


Claims 15 and 22, depending from claims 1 and 20 respectively, are directed to the oxide lens having a “sloped profile” providing “beam steering away from the emitter”. Figures 7d and 7f are found to teach using sloped profiles with beam steering away from the emitter. The sloped profile has been used to describe these figures directly ([0014, 70-74, 76]). These figures do not show an aperture in lens #106. These figures also do not show oxidized layers forming the lens (see 112b below and Response to Arguments above) and therefore do not show oxidized layers of the lens only on one side of an aperture formed by the lens or the oxidation layer. The combination of claims 1+15 and 20+22 therefore includes new matter which was not clearly in possession by the Applicant at the time of filing.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 and 20 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “oxide lens” in claims 1, 16 and 20 is used by the claims to mean “a lens made of oxide material (i.e. having oxide in the final product)” or “a lens which used oxide during a production step (i.e. no oxide in final product)” or “a lens not made or formed with oxide”,  while the accepted meaning is “a lens made of oxide material (i.e. having oxide in the final product).” The term is indefinite because the specification does not clearly redefine the term.
The Examiner notes the claims and specification use the term “oxide lens” with 3 apparent definitions:
1. a lens made of oxide (i.e. having oxide in the final product); see figures 1-5 and [0023].
2. a lens which used oxide during a production step (i.e. no oxide in final product); see figures 7a-d and [0073].
3. a lens not made or formed with oxide; see figures 7e-f and [0076].
Each of these teachings uses the term “oxide lens” to describe different lens types, 2 of which have no oxide whatsoever in the final product. This confusion carries into the claims as it is unclear in claims 1, 16 and 20 which of the 3 “oxide lens” are being used (and is further noted that claims 15 and 22 are specifically directed to at least definition 2 or 3 above).
For purposes of examination, the term “oxide lens” will be understood to correspond to definition 1 above.

Art rejection 1:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-12 and 15-22 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Lear (US 5633527).
With respect to claim 1, Lear discloses a vertical-cavity surface-emitting laser (VCSEL) (fig.7), comprising: a substrate (fig.7 #12); and a set of epitaxial layers on the substrate (fig.7 #62-54), the set of epitaxial layers including: a first mirror (fig.7 either #62 or #64) and a second mirror (fig.7 the other of #62 or #64); an active region (fig.7 #52, noting #50s are clads) between the first mirror and the second mirror; an oxidation layer (fig.7 #66 all or just lower layer thereof) to provide optical and electrical confinement in the VCSEL (inherent based on the location, refractive index and dielectric nature thereof), wherein the oxidation layer is near the first mirror (#66s can be said to be ‘near’ both mirrors); and an oxide lens (fig.7 #44) to control a characteristic of an output beam emitted by the VCSEL (function of lens device, abstract, col.1 lines 20-25), wherein the oxide lens is separate from the oxidation layer (fig.7 lens is above oxidation layer), wherein the oxide lens has an oxidation profile that is substantially asymmetric about a center of an optical aperture of the oxide lens (see identified center and dotted line about which the asymmetry exists in the annotated figure below), such that oxidized layers of the oxide lens are on only one side of the center (oxidized lens layers are only above the 

    PNG
    media_image1.png
    609
    817
    media_image1.png
    Greyscale

With respect to claim 2, Lear discloses the oxide lens is on a mirror surface via which the output beam is to be emitted, the mirror surface being either a surface of the first mirror or a surface of the second mirror (fig.7 lens #44 on surface of mirror #64 from which the beam is emitted).  
With respect to claim 4, Lear discloses the VCSEL is a top-emitting VCSEL, the first mirror is a top mirror, the second mirror is a bottom mirror, and the mirror surface is a surface of the top mirror (fig.7 top emitting with #64 top mirror and #62 bottom).  
With respect to claim 5, Lear discloses the set of epitaxial layers further includes a spacer layer (fig.7 #50, note #50 is clad and not QW or barrier, i.e. not ‘active region’) between the active region 
With respect to claim 6, Lear discloses the characteristic of the output beam is to be controlled based on at least one of: a number of layers included in the oxide lens, thicknesses of one or more layers included in the oxide lens, distances between particular pairs of layers included in the oxide lens, composition of layers included in the oxide lens, oxidation lengths of oxidized layers included in the oxide lens, an oxidation profile of the oxide lens, or a distance between the oxide lens and the active region (the output beam characteristics are inherently controlled by each of the above listed features by the particular oxide structure of Lear noting each feature, except the last, directly effects the refractive index differences which the beam ‘sees’).  
With respect to claim 7, Lear discloses the oxide lens is to control an effective index of refraction encountered by the output beam (fig.7 necessarily true based on the oxide layer index differences compared to the underlying structure).  
With respect to claim 8, Lear discloses the characteristic to be controlled by the oxide lens is a beam divergence of the output beam (fig.7 divergence necessarily controlled by the refractive index differences).  
With respect to claim 9, Lear discloses the characteristic to be controlled by the oxide lens is a beam steering angle of the output beam (fig.7 angle of output beam necessarily controlled by the refractive index differences).  
With respect to claim 10, Lear discloses the characteristic to be controlled by the oxide lens is a number of optical modes or a shape of an optical mode pattern (fig.7 shape of mode pattern, output beam shape, necessarily controlled by the refractive index differences).  
With respect to claim 11, Lear discloses the oxide lens includes a set of epitaxial layer pairs, each epitaxial layer pair including an oxidized layer and a non-oxidized layer (fig.7 #28/40).  

With respect to claim 15, Lear discloses the oxide lens has a sloped profile associated with providing beam steering away from the VCSEL (fig.7 oxide regions have a slope running from top to bottom on each side, necessarily affecting the steering of the beam emitted).  
With respect to claim 16, Lear additionally discloses a method of forming the device outlined in the rejection of claim 1 above (col.16 line 46 – col. 18 line 65, note epitaxial growth and oxidation processes).
Claims 17-19 are rejected for the same reasons outlined in the rejections of claims 2, 5 and 6 above.
With respect to claim 20, Lear discloses an emitter wafer comprising the device outlined in the rejection of claim 1 above, noting the oxide lens is separated from the oxidation layer by at least a portion of the first mirror or at least a portion of the second mirror (fig.7 oxide layer can be lower #66 thereby lens #44 is separated by a portion of the upper mirror), and wherein the oxide lens is to control an effective index of refraction encountered by an output beam of an emitter in the emitter wafer (necessarily true based on the index difference between the oxide and underlying material).
Claims 21 and 22 are rejected for the same reasons outlined in the rejections of claims 6 and 15 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lear.
With respect to claim 3, Lear teaches the device outlined above, including the VCSEL is a bottom-emitting VCSEL, the first mirror is a top mirror, the second mirror is a bottom mirror (col.18 lines 6-8). Lear does not specify the lens is on the bottom such that the mirror surface is a surface of the bottom mirror, wherein the oxide lens is between the substrate and the bottom mirror.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to move the lens to between the lower dbr and the substrate in the bottom emitting configuration suggested by Lear in order to control the light at the exit point of the resonator as demonstrated at figure 7 of Lear.

Art rejection 2 (assumption made that language more concretely directed to fig.4 of the application exists):
…wherein the oxide lens has an oxidation profile that is substantially asymmetric about an axis extending in a longitudinal direction of the laser through a center of an optical aperture of the oxidation layer lateral side of the center with respect to the axis…
The Examiner suggests verification that proper support exists for the above language before being adopted by the Applicant. This is not intended to be a particular suggestion of language by the Examiner, rather a way to advance prosecution by attempting to describe figure 4 of the application as discussed in the interview.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0091538) in view of Lear and Ghosh et al. (US 2022/0037856).
With respect to claim 1, Chen teaches a vertical-cavity surface-emitting laser (VCSEL) (fig.15, final form before packaging), comprising: a substrate (fig.15 #302, fig.16 #1612); and a set of epitaxial layers on the substrate (fig.15 #110-126), the set of epitaxial layers including: a first mirror (fig.15 either #106 or #108) and a second mirror (fig.15 the other of #106 or #108); an active region (fig.15 #118) between the first mirror and the second mirror; a focusing layer (fig.15 #120) to provide optical confinement in the VCSEL ([0013]), wherein the focusing layer is near the first mirror (#120 can be said to be ‘near’ both mirrors); and an oxide lens (fig.15 #104, [0014]) to control a characteristic of an output beam emitted by the VCSEL (function of lens device, abstract, [0011]), wherein the oxide lens is separate from the focusing layer (fig.15 lens is above #120), wherein the oxide lens has an oxidation profile that is substantially asymmetric about a center of an optical aperture of the oxide lens (see identified center and dotted line about which the asymmetry exists in the annotated figure below), such that oxidized layers of the oxide lens are on only one side of the center (oxidized lens layers are only above the identified center in the annotated figure below), and wherein the oxide lens is a lens that is separate 
Chen further does not specify wherein the oxide lens has an oxidation profile that is substantially asymmetric about an axis extending in a longitudinal direction of the laser through a center of an optical aperture of the oxidation layer the oxide lens, such that oxidized layers of the oxide lens are on only one lateral side of the center with respect to the axis. Gosh teaches a similar VCSELs ([0004]) making use of oxide based surface lenses (fig.1b #122s, [0036]) wherein the oxide lens are offset from the center of emission of the devices (fig.1b as seen at Da, Dc) and additionally that the offset amount from the center is a result effective variable which selects the amount of beam deflection ([0061-62]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to offset the oxide surface lens of Chen to a desired amount, such as arranging it with the oxide layers only on a single lateral side of the central aperture, in order to select a desired beam deflection degree useful for coupling multiple emitters together as Gosh has demonstrated the offset amount to be a result effective variable (see MPEP 2144.05 II A/B).

    PNG
    media_image2.png
    570
    531
    media_image2.png
    Greyscale

With respect to claim 2, Chen teaches the oxide lens is on a mirror surface via which the output beam is to be emitted, the mirror surface being either a surface of the first mirror or a surface of the second mirror (fig.15 lens #104 on surface of mirror #108 from which the beam is emitted).  
With respect to claim 3, Chen teaches the device outlined above, but does not specify bottom emission with the first mirror being the top, second mirror the bottom. Lear further teaches the VCSEL is a bottom-emitting VCSEL, the first mirror is a top mirror, the second mirror is a bottom mirror (col.18 lines 6-8). Chen and Lear do not specify the lens is on the bottom such that the mirror surface is a surface of the bottom mirror, wherein the oxide lens is between the substrate and the bottom mirror.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to move the lens to between the lower dbr and the substrate in the bottom emitting configuration suggested by Lear in order to control the light at an alternate exit point of the resonator as demonstrated at figure 7 of Lear.
With respect to claim 4, Chen teaches the VCSEL is a top-emitting VCSEL, the first mirror is a top mirror, the second mirror is a bottom mirror, and the mirror surface is a surface of the top mirror (fig.15 top emitting with #108 top mirror and #106 bottom).  

With respect to claim 6, Lear teaches the characteristic of the output beam is to be controlled based on at least one of: a number of layers included in the oxide lens, thicknesses of one or more layers included in the oxide lens, distances between particular pairs of layers included in the oxide lens, composition of layers included in the oxide lens, oxidation lengths of oxidized layers included in the oxide lens, an oxidation profile of the oxide lens, or a distance between the oxide lens and the active region (the output beam characteristics are inherently controlled by each of the above listed features by the particular oxide structure of Chen noting each feature, except the last, directly effects the refractive index differences which the beam ‘sees’).  
With respect to claim 7, Chen teaches the oxide lens is to control an effective index of refraction encountered by the output beam (fig.15 necessarily true based on the oxide layer index differences compared to the underlying structure).  
With respect to claim 8, Chen teaches the characteristic to be controlled by the oxide lens is a beam divergence of the output beam (fig.15 divergence necessarily controlled by the refractive index differences).  

With respect to claim 10, Chen teaches the characteristic to be controlled by the oxide lens is a number of optical modes or a shape of an optical mode pattern (fig.15 shape of mode pattern, output beam shape, necessarily controlled by the refractive index differences).  
With respect to claim 11, Chen teaches the oxide lens includes a set of epitaxial layer pairs, each epitaxial layer pair including an oxidized layer and a non-oxidized layer (fig.15 #124/126, [0014]).  
With respect to claim 12, Chen teaches an oxidation length of a first oxidized layer, included in a first epitaxial layer pair of the set of epitaxial layer pairs, is different from an oxidation length of a second oxidized layer included in a second epitaxial layer pair of the set of epitaxial layer pairs (fig.15 length of oxide regions varies in each pair).  
With respect to claim 15, Chen teaches the oxide lens has a sloped profile associated with providing beam steering away from the VCSEL (fig.15 oxide regions have a slope running from top to bottom on each side, necessarily affecting the steering of the beam emitted especially in light of the combination with Gosh above).  
With respect to claim 16, Chen, as modified, additionally teaches a method of forming the device outlined in the rejection of claim 1 above ([0028, 31, 33], note epitaxial growth and oxidation processes).
Claims 17-19 are rejected for the same reasons outlined in the rejections of claims 2, 5 and 6 above.
With respect to claim 20, Chen, as modified, teaches an emitter wafer comprising the device outlined in the rejection of claim 1 above, noting the oxide lens is separated from the oxidation layer by at least a portion of the first mirror or at least a portion of the second mirror (fig.15 #120 separated 
Claims 21 and 22 are rejected for the same reasons outlined in the rejections of claims 6 and 15 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references disclose devices very similar in nature to that of the instant application:
The Examiner directs the Applicant’s attention to the included PTO-892 document which provides an extensive list of related art describing oxide lens and layers in VCSEL type devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828